FILED
                                                        United States Court of Appeals
                                                                Tenth Circuit

                                                            September 25, 2012
                     UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                               Clerk of Court
                                  TENTH CIRCUIT


VICTORIA CARBAJAL; DEAN
CARBAJAL; LUIS LEAL,
              Plaintiffs–Appellants,                  No.12-1090
       v.                                     (D.C. No. 1:11-CV-02826-LTB)
CITY AND COUNTY OF DENVER, a                         (D. Colorado)
political subdivision of the State of
Colorado; MITCHELL R. MORRISSEY,
District Attorney for the Second Judicial
District, in his individual and official
capacity; ANNE M. MANSFIELD,
District Court Judge for the Second
Judicial District, in her individual and
official capacity; REBEKAH MELNICK,
Deputy District Attorney for the Second
Judicial District, in her individual and
official capacity; LARA MULLIN,
Deputy District Attorney for the Second
Judicial District, in her individual and
official capacity; ROBERT FULLER,
Investigator for the Second Judicial
District, in his individual and official
capacity; EDWARD D. BROFIN,
Magistrate Judge for the Second Judicial
District, in his individual and official
capacity; UNKNOWN COURT
REPORTER, Court Reporter for the
Second Judicial District, in her individual
and official capacity; UNKNOWN
TRANSCRIBER, Transcriber for the
Second Judicial District, in her individual
and official capacity,
              Defendants–Appellees.
                              ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       Plaintiffs appeal from the district court’s dismissal of their pro se § 1983 case for

failure to comply with Rule 8 of the Federal Rules of Civil Procedure. A magistrate

judge reviewed Plaintiffs’ first amended complaint and found it confusing, prolix, and

repetitive, and Plaintiffs were accordingly ordered to file an amended complaint that

complied with the pleading requirements of Rule 8. However, Plaintiffs’ second

amended complaint failed to resolve these concerns to the district court’s satisfaction.

The court concluded that the second amended complaint still failed to give Defendants

fair notice of the specific claims asserted against them because it was prolix, confusing,

and conclusory, and failed to provide specific allegations regarding how each named

Defendant allegedly violated Plaintiffs’ rights. The court therefore dismissed the action

without prejudice.



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                             -2-
       “A dismissal without prejudice under Rule 8 is within the sound discretion of the

trial court.” Atkins v. Nw. Airlines, Inc., 967 F.2d 1197, 1203 (8th Cir. 1992); see also

Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1162 (10th Cir. 2007)

(“Employing Rule 41(b) to dismiss a case without prejudice for failure to comply with

Rule 8 of course allows the plaintiff another go at trimming the verbiage; accordingly, a

district court may, without abusing its discretion, enter such an order without attention to

any particular procedures.”). “Rule 8 serves the important purpose of requiring plaintiffs

to state their claims intelligibly so as to inform the defendants of the legal claims being

asserted.” Mann v. Boatright, 477 F.3d 1140, 1148 (10th Cir. 2007). Under Rule 8, the

complaint should contain “a short and plain statement of the claim”—“plain because the

principal function of pleadings under the Federal Rules is to give the adverse party fair

notice of the claim asserted,” and “short because unnecessary prolixity in a pleading

places an unjustified burden on the court and the party who must respond to it.”

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (internal quotation marks and

brackets omitted). When a complaint falls short of these requirements, it is “not the

district court’s job to stitch together cognizable claims for relief from [a] wholly deficient

pleading[,] . . . [and] we are loath to reverse a district court for refusing to do the litigant’s

job.” Mann, 477 F.3d at 1148. Plaintiffs’ second amended complaint is vague,

confusing, and verbose. We conclude that the district court did not abuse its discretion by

dismissing the action without prejudice.

       Plaintiffs argue on appeal that the district court was not authorized to dismiss the

                                               -3-
action because a court may not review a pleading for its compliance with Rule 8 when the

requisite filing fee has been paid in full. However, regardless of filing status, the court

was authorized under Rule 41(b) to dismiss the action for failure to comply with Rule 8.

See Nasious, 492 F.3d at 1162; Fed. R. Civ. P. 41(b). Plaintiffs further contend the

dismissal of their case was unauthorized because the case should have been assigned to a

different district court judge pursuant to a local procedural rule regarding repeat pro se

litigants. However, we conclude that any deviation from this local procedural rule did not

affect the court’s jurisdiction. And, to the extent Plaintiffs are seeking to raise a non-

jurisdictional challenge regarding the case assignment, this issue was forfeited by

Plaintiffs’ failure to object to the assignment below. See Walker v. Mather (In re

Walker), 959 F.2d 894, 896 (10th Cir. 1992).

       For the foregoing reasons, the district court’s dismissal without prejudice is

AFFIRMED. Plaintiffs’ motions to proceed in forma pauperis on appeal are DENIED

AS MOOT, since the requisite filing fee has already been paid in full.

                                                    Entered for the Court



                                                    Monroe G. McKay
                                                    Circuit Judge




                                              -4-